Citation Nr: 0841147	
Decision Date: 12/01/08    Archive Date: 12/09/08

DOCKET NO.  05-06 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date earlier than August 26, 
2002, for the grant of a 100 percent rating for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel






INTRODUCTION

The veteran served on active duty from August 1968 to May 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The claims file in this appeal is a rebuilt file due to the 
original claims file being misplaced.  The veteran is 
currently seeking an effective date prior to August 26, 2002, 
for the grant of a 100 percent rating for PTSD.  According to 
a January 2005 Statement of the Case (SOC), it appears that 
the 100 percent rating was effectuated from the date of a 
claim for an increase which was apparently received  
August 26, 2002.  His representative now argues that the 
veteran is entitled to a 100 percent rating one year prior to 
that date, at which time an increase in the severity of the 
veteran's PTSD was factually ascertainable.  38 C.F.R. 
3.400(o)(2) (2008).

The veteran's claims file contains conflicting information as 
to whether or not there are outstanding VA and private 
medical records from that one year period that are available, 
but have not been associated with the record. 

In this regard, the Board notes that VA outpatient treatment 
reports dated in June 2002 indicate that the veteran had been 
incarcerated for 13 years until just prior to seeking 
treatment at that facility.  This is roughly consistent with 
the text of a July 2003 Board decision and remand, which 
indicates that the veteran had been incarcerated since 
February 1991 for an offense committed in July 1989 and was 
scheduled to be released in December 2002.  A November 2005 
VA examination report also indicates that the veteran was in 
prison from 1989 to 2002.  

However, the veteran's representative averred that the 
veteran received medical treatment at VA for the time period 
from 1989 to 2002 and that records dated from August 2001 to 
August 2002 contain pertinent information regarding the 
veteran's service-connected PTSD.  Furthermore, the July 2003 
Board decision and remand noted above contains instructions 
to the RO to ensure that all available private and VA 
treatment records since 1996 are obtained, including records 
of treatment at the Danville VA Medical Center and the 
Triangle Center, as well as any available records from the 
Social Security Administration (SSA).  Thus, notwithstanding 
the references to the veteran's incarceration through 2002, 
there appears to be reason to believe that both VA and 
private treatment records may exist prior to that date.

In order to properly adjudicate the veteran's claim the AMC 
should contact the veteran and request that he provide the 
dates of his incarceration and request that he clarify the 
dates and places of any mental health treatment he received 
between 1996 and 2002.  

Furthermore, although the RO noted in the a January 2005 SOC 
that the 100 percent rating was effectuated from the date of 
the claim for an increase that was apparently received 
August 26, 2002, the text of the July 2003 Board decision and 
remand suggests that a claim was already pending on that 
date.  Specifically, the Board found that the issues on 
appeal included claims of entitlement to an evaluation in 
excess of 50 percent for PTSD from May 15, 1997, to August 
27, 2002, and in excess of 70 percent from August 28, 2002.  
The Board remanded those issues for further development and 
readjudication.  A subsequent July 2004 rating decision 
reflects that grant of a 100 percent rating from August 28, 
2002 (later changed to August 26, 2002 in the SOC), and an 
attachment to that decision also reflects that he had 
apparently already been granted 70 percent prior to that 
date.  While the Board is certainly sympathetic to the 
difficulties inherent in reconstructing a claims file, the 
AMC must attempt to locate the decision wherein the veteran 
was granted a disability rating of 70 percent prior to August 
28, 2002.  Such document would assist in clarifying whether a 
claim for a higher disability rating was already pending 
prior to August 26, 2002, as suggested by the text of the 
Board's July 2003 decision and remand.

In reconstructing the claims file, the RO failed to include 
copies of any letters pertaining to the duty to notify and 
duty to assist provision enacted by the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5103(a), 5103A 
(West 2002); 38 C.F.R. § 3.159 (2008).  The AMC should 
reissue appropriate notice letters advising the veteran how 
to substantiate a claim for both a higher disability rating 
and an earlier effective date.  

Accordingly, the case is REMANDED for the following action:

1.  Issue appropriate VCAA notice 
with regard to the issue on appeal.

2.  Contact the veteran and request 
that he provide the dates of his 
incarceration and request that he 
clarify the dates and places of 
treatment, VA, private, and NY 
treatment received at a correctional 
facility for the time period between 
1996 and 2002.  If the AMC is 
unsuccessful in obtaining any 
medical records, it should inform 
the veteran and his representative 
of this and ask them to provide a 
copy of additional medical records 
they may have obtained on their own 
that have not been secured 
previously.  The veteran should be 
specifically asked to submit any 
pertinent information or evidence 
that he may have in his possession.

3.  Contact SSA and request any 
available records in the possession 
of that agency pertaining to the 
veteran.

4.  Attempt to locate the rating 
decision or other document wherein 
the RO granted a disability rating 
of 70 percent prior to August 28, 
2002, and associate that document 
with the claims file.  If this 
document cannot be located, this 
should be noted and explained in the 
claims file.

5.  After undertaking any other 
development deemed appropriate, 
consider the issue on appeal in 
light of all information or evidence 
received.  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
Case (SSOC) and afforded an 
opportunity to respond before the 
record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

